 1
                                                                     JS-6
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10 TOSH BERMAN,                                Case No. 2:19-cv-05808-AB-JPR
11             Plaintiff,                      ORDER APPROVING
                                               STIPULATION TO DISMISS CASE
12       v.
13 MCLAREN AUTOMOTIVE, INC., a
   Corporation; and DOES 1 through 100,
14 inclusive,
15             Defendants.
16
17       The stipulation is approved. The entire action, including all claims stated herein
18 against McLaren Automotive, Inc., is hereby DISMISSED with prejudice.
19
20
21 Dated: January 27, 2020                _____________________________________
22                                        Hon. Judge Andre Birotte Jr.
23
24
25
26
27
28

                                          -1-                Case No. 2:19-cv-05808-AB-JPR
                      ORDER APPROVING STIPULATION TO DISMISS CASE
